526 So. 2d 634 (1988)
Preston BRANCH
v.
STATE.
6 Div. 93.
Court of Criminal Appeals of Alabama.
January 26, 1988.
On Return to Remand May 24, 1988.

ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
Pursuant to the decision of the Alabama Supreme Court in Branch v. State, 526 So. 2d 609 (Ala.1987) (as modified on rehearing December 4, 1987), this case is remanded to the Circuit Court of Jefferson County, with directions to review again the proceedings conducted before it, using the guidelines adopted by our supreme court, and to file with this court within the next 56 days its findings and conclusions.
REMANDED WITH DIRECTIONS.
All Judges concur.

ON RETURN TO REMAND
On return to remand, the trial court issued the following order:
"[This court] endeavored to comply with the appellate remand order in this case relative to reexamination of the State's peremptory strikes using the *635 Branch guidelines adapted by the Supreme Court.
"Given the passage of time ... it is impossible to reconstruct with any more clarity than reflected in the Branch record the basis for the state['s] peremptory strikes.
"Thus, the verdict adjudging this defendant guilty is set aside and a new trial ordered."
A new trial having been granted, this appeal is due to be, and it is hereby, dismissed.
APPEAL DISMISSED.
All Judges concur.